Darrell Hickman, Justice. This is the second appeal in this case. Hickerson v. State, 282 Ark. 217, 667 S.W.2d 654 (1984). There we reversed Hickerson’s convictions for kidnapping and rape. We voided the burglary conviction because we found no substantial evidence to support the conviction. He had also been charged with the use of a firearm in the commission of each of these offenses. At his first trial, the jury found that Hickerson had not used a firearm. On remand the state elected to prosecute Hickerson in Howard County for kidnapping, with the rape charge to be brought in another county. Hickerson was convicted of kidnapping and sentenced to 20 years imprisonment and a $10,000 fine. His three arguments for reversal are meritless.  First, Hickerson argues it was error to permit this jury to hear evidence that he had used a gun because a previous jury found that he had not. The trial judge ruled that Hickerson could not again be tried for using a firearm, but the fact that he used a firearm would be admitted. The victim was allowed to testify that Hickerson had a gun. Another witness testified that Hickerson had a gun earlier that evening. The argument Hickerson made below was that the evidence should have been excluded because the issue was res judicata. On appeal he also suggests that the doctrine of the law of the case prevented mention of the gun. The argument must fail because res judicata only prevents the relitigation of issues that were litigated before or might have been litigated. Hastings v. Rose Courts, 237 Ark. 426, 373 S.W.2d 583 (1963). At the first trial, whether Hickerson used a firearm was indeed a litigated issue because he was charged with the separate offense of using a firearm; had he been found guilty of that charge, his sentence would have been enhanced. On retrial this issue was not submitted to the jury for their determination and, therefore, there was no violation of the doctrine of res judicata.  The doctrine of the law of the case prevents issues from being raised on a second appeal that were urged in the first appeal unless the evidence materially differs between the two appeals. Upton v. State, 257 Ark. 424, 516 S.W.2d 905 (1974); Mode v. State, 234 Ark. 46, 350 S.W.2d 675 (1961).  In the first appeal we ordered the burglary conviction dismissed because since the jury found Hickerson had not used a firearm we determined that there was no substantial evidence that Hickerson entered the McLaughlin home intending to commit a felony. We did not say that on retrial any evidence of Hickerson having a gun must be excluded. Therefore, the doctrine of the law of the case would not preclude us from affirming the trial court. As the trial judge found, to exclude such testimony would require the witnesses to color the facts as they perceived them. Whether Hickerson used a gun was not at issue on retrial, but the victim’s perception of the events was relevant. The evidence of the use of the gun was obviously relevant, although not essential, to the charge of kidnapping which contains the element of restraint without consent. Ark. Stat. Ann. § 41-1702 (Repl. 1977). So, the admissibility of testimony regarding the gun was not precluded by the doctrine of res judicata or law of the case on a retrial. Such evidence is often necessary to present a clear picture of the crime to the jury, McFarland v. State, 284 Ark. 533, 684 S.W.2d 233 (1985); Thomas v. State, 273 Ark. 50, 615 S.W.2d 361 (1981). This is not a case where the jury would have to believe that Hickerson had a gun in order to convict him. That fact, however, is an inseparable part of the crime as the witnesses perceived it. See United States v. Van Cleave, 599 F.2d 954 (10th Cir. 1979); State v. Varner, 329 S.W.2d 623 (Mo. 1959); see also Weinstein’s Evidence ¶ 404 (10) (1984).  Appellant argues for the first time that the identification evidence was inadmissible. This issue is one that could have been raised in the first appeal. Therefore, the appellant is precluded from raising it now. Turner v. State, 258 Ark. 425, 527 S.W.2d 580 (1975); Gibson v. Gibson, 266 Ark. 622, 589 S.W.2d 1 (1979).  The final argument is that Hickerson could not receive a greater sentence at this trial than he had at the first trial. At his first trial, the jury was incorrectly instructed that the penalty range was 4 to 10 years for kidnapping without the use of a firearm. Hickerson was sentenced there to 10 years imprisonment for kidnapping without the use of a firearm. On remand the jury was correctly instructed that the penalty range was from 5 to 20 years imprisonment if the victim was voluntarily released in a safe place, 10 to 40 years imprisonment, or life, if not so released. The appellant argues that the doctrine of the law of the case requires that the instructions should be the same on remand. We have held that the law of the case does not preclude the correction of error. Washington v. State, 278 Ark. 5, 654 S.W.2d 255 (1982).  We recently decided that a successful appellant could receive a greater sentence on remand. Smith v. State, 286 Ark. 247, 691 S.W.2d 154 (1985). A jury determined Hickerson’s sentence at both trials. There was no chance of vindictiveness by the trial judge which is the evil from which the appellant must be protected. Since the jury rendered the sentence at both trials, and the second jury was not aware of the sentence imposed by the first jury, there was no error. Affirmed. George Rose Smith, J., not participating. Purtle, J., dissents.